         Case 1:15-cv-00031-ABJ Document 211 Filed 05/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

SCOTT J. GOLDSTEIN, Personal Injury )
TRUSTEE for the Personal Injury Trust of Powell )
Valley Healthcare, Inc. et al,                  )
                                                )
               Plaintiff,                       )            Civil Action No. 15-CV-31-J
                                                )
vs.                                             )
                                                )
LEXINGTON INSURANCE COMPANY,                    )
                                                )
              Defendant.                        )


     JOINT NOTICE OF RESOLUTION OF SCOTT J. GOLDSTEIN, TRUSTEE’S
      CLAIMS AGAINST DEFENDANT LEXINGTON INSURANCE COMPANY


       COME NOW Plaintiff Scott J. Goldstein, Trustee of the Personal Injury Trust of Powell

Valley Healthcare, Inc., et al (“Trustee”) and Defendant Lexington Insurance Company

(“Lexington”) by and through their respective counsel, and hereby inform the Court that all claims

by Trustee against Lexington Insurance Company have been resolved.

       Respectfully submitted this 21st day of May 2020.

 s/ Jon M. Moyers                                      s/ Deborah M. Kellam
 Jon M. Moyers WY State Bar #6-3661                    Deborah M. Kellam, W.S.B. #5-2541
 MOYERS LAW P.C.                                       HALL & EVANS, LLC
 3936 Avenue B, Suite D                                866 N. 4th Street, Suite 3
 Billings, Montana 59102                               Laramie, Wyoming 82072
 (406) 655-4900                                        Telephone: (307) 514-2567
 (406) 655-4905 fax                                    Facsimile: (307) 514-2568
 jon@jmoyerslaw.com                                    kellamd@hallevans.com

 Attorneys for Scott J. Goldstein,                     Attorneys for Defendant, Lexington
 Personal Injury Trustee for the                       Insurance Company
 Personal Injury Trust of Powell Valley
 Health Care, Inc.




                                                1
         Case 1:15-cv-00031-ABJ Document 211 Filed 05/21/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May, 2020, I electronically filed the foregoing
JOINT NOTICE OF RESOLUTION OF SCOTT J. GOLDSTEIN, TRUSTEE’S CLAIMS
AGAINST DEFENDANT LEXINGTON INSURANCE COMPANY with the Clerk of Court
using the CM/ECF system which will send notification of such filing to the following e-mail
addresses:

 Counsel for Scott J. Goldstein, Personal     Attorneys for Lexington Insurance Company
 Injury Trustee for the Personal Injury
 Trust of Powell Valley Health Care, Inc.      Richard H. Nicolaides, Jr., Esq.
                                               Matthew S. Sorem, Esq.
 Robert A. Krause, WSB #5-2824                 Samuel Y. Chen, Esq.
 Mel C. Orchard, III (WSB # 5-2894)            NICOLAIDES FINK THORPE MICHAELIDES
 Elizabeth A. Richards (WSB # 6-4249)          SULLIVAN LLP
 Sarah A. Kellogg (WSB # 7-5355)               10 S. Wacker Drive, Suite 2100
 THE SPENCE LAW FIRM, LLC                      Chicago, Illinois 60606
 15 S. Jackson Street, P.O. Box 548            Telephone: (312) 585-1400
 Jackson, WY 83001                             Facsimile: (312) 585-1401
 krause@spencelawyers.com                      rnicolaides@nicolaidesllp.com
 orchard@spencelawyers.com                     msorem@nicolaidesllp.com
 richards@spencelaywers.com                    schen@nicolaidesllp.com
 kellogg@spencelaywers.com
                                               R. Jeff Carlisle, Esq.
                                               Jerome P. Doctors, Esq.
 Counsel for Scott J. Goldstein, Personal      Catherine A. Naltsas, Esq.
 Injury Trustee for the Personal Injury        LYNBERG & WATKINS, APC
 Trust of Powell Valley Health Care, Inc.      1150 S. Olive Street, 18th Floor
                                               Los Angeles, CA 90015
 Kathryn Kohn Troldahl (Pro Hac Vice)          T: 213-624-8700
 KOHN LAW P.A.                                 F: 213-892-2763
 P.O. Box 390074                               jcarlisle@lynberg.com
 Minneapolis, Minnesota 55439                  jdoctors@lynberg.com
 (612) 597-6899                                cnaltsas@lynberg.com
 (888) 519-3472 fax
 kohnkathryn1@gmail.com


 William Fix
 fixlawoffice@gmail.com


                                            s/ Erica H. Malloy
                                            Erica H. Malloy, Legal Assistant
                                            Hall & Evans, LLC



                                              2
